                                     MINUTES
                        NW TERRITORIAL COMMITTEE MEETING


                                     April 6, 2017, 2:00 p.m.


Committee members attending:

Dick Pehl
Paula Pehl
Larry Chiappellone
David Petteys, as attorney/representative of Don Wright
David James
Thomas Seip

Others Attending:

Mark Calvert, Trustee
Mike Gearin
Paul Wagner
Bill Atalla

Committee Counsel attending:

Mark Northrup

        During the call, the Trustee, Mr. Wagner, Mr. Atalla, and Mr. Gearin presented an update
on all pending case issues, operations, and strategies and responded to questions and comments
by Committee members. A copy of the topics discussed is attached hereto. Mr. Atalla reported
on a number of personnel issues and on efforts to expand company sales and marketing efforts.
The tone of the reports was generally positive. The Committee took no formal action or position
on any issue discussed.

       Paula and Dick Pehl left the call shortly after it began, at the request of the Trustee. The
Trustee requested this action based on his position that the Pehls had not yet submitted to
Trustee's counsel disclosures of their contacts with Ross Hansen, in the wake of the events that
had occurred in March and that had concluded with the resignation from the Committee of Bill
Hanson.

         The meeting was adjourned at approximately 4:00 p.m.



Mark Northrup, Secretary
70098921 .1
                            NWTM
                 Agenda for Committee Meeting
                      As of April 6, 2016

Outline of topics to be discussed:
 1 Results of the hearing on discovery, continuance of the Medallic trial
   and exclusion of Medallic expert witness
   a Discovery Provided
   b Review of discovery by Medallic
   c Bifurcation, insolvency and reasonable equivalent value
   d Expert report not adequate but will be included limited to report
   e Cost of deposition of expert will be covered by Medallic
   f Trial is scheduled for May 2 to 4 and continued to June 3 to 5th

 2 Settlement discussion with Ross / Medallic
   a Strong desire to settle due to admin costs of trial
   b Proposed settlement terms are too expensive currently
   c Deal breaking terms, taxes and Medallic name

 3 Ross Deposition
   a Number of issue with the start of deposition
   b Completed two days total of 8 hours
   c Will be completed deposition on April 14th
   d Interesting comments made by Ross

 4 Medallic Expert deposition shooting for April 14th
   a Will determine amount of work actual completed
   b Lack sufficient time to do any significant procedures

 5 Mark Calvert, Trustee deposition is scheduled for April 19th
   a Major findings:
         Insolvent prior to 2007,
         Reasonable equivalent value shortfall over $10 million
   b Use of float to fund operations has been confirmed
   c Realized and unrealized losses were as high as $40 million in 2007
   d Delays in delivers to make money in a decreasing market
   e Significant work completed on timing of insolvency
   f Only open item is inventory unable to tie down on year by year basis
 6 Status of Bressler and potential other case settlement issues;
   a Settlement gives him a claim in the estate of $3 million
   b His decision was partially tax based, ordinary loss vs capital

 7 Operating Report from Bill
   a   Status of sales growth and change in sales approach
   b   Status of major contract discussions
   c   Nevada TV Station

 8 Staffing changes past three months
   a VP of Marketing Terminated/ New VP Marketing Retained
   b VP of Sales Terminated
   c Tool Room Manager Terminated
   d CFO I Controller in process of retaining

 9 Operating Results for March
   a March Sale of $1.2 million, profitable
   b April sales projected at $1.3 million and profitable
   c May sales, still filling up ... but believe $1.3 million and profitable
   d June expecting sales of over $1.0 million
   e July, first month where I have a concern about profitability

10 Plan status
   a Just need Medallic Litigation Resolved
   b Ready to move forward with Plan, could file by June
   c Will depend on sales growth
   d Will sell company if sales growth does not materialize

11 Possible buyer of the company
   a Not interested if sales continue to improve
   b Will have discussions and be prepared to sale do not grow as needed
   c Purchase price of say $8 million

12 FBI update
   a Pulled to another case for over a month
   b Next meeting next week to share insolvency analysis
   c Do not expect anything until the June time frame

13 Question and Answers
                                     MINUTES
                        NW TERRITORIAL COMMITTEE MEETING
                                May 10, 2017, 2:00 p.m.


Committee members attending:

Dick Pehl
Paula Pehl
Larry Chiappellone
David Petteys, as attorney/representative of Don Wright
David James
Thomas Seip

Others Attending:

Mark Calvert, Trustee
Mike Gearin
Paul Wagner
Bill Atalla
Jessica Gilmore

Committee Counsel attending:

Mark Northrup

         The call was initiated, then re-initiated after a delay to accommodate additional
participants. The Pehls and Thomas Seip did not participate on the re-initiated call. During the
call, the Trustee, Mr. Wagner, Mr. Atalla, and Mr. Gearin presented an update on all pending
case issues, operations, and strategies and responded to questions and comments by Committee
members. A copy of the topics discussed is attached hereto.

         Significant topics addressed by the Trustee were the potential sale of the business (in the
absence of increased sales revenues) and the potential need to obtain debtor in possession
financing. To that end the Trustee provided a proposed factoring arrangement with Prestige
Capital Corporation under which Prestige would advance loan money to the Medallic/Mint based
on a percentage of the amount of the Mint's outstanding customer sales (accounts receivable).
This would provide immediate cash to the bankruptcy estate, without the need for the bankruptcy
estate to await collection of its accounts receivable from its customers. As a requirement of this
proposed loan transaction, Prestige would obtain the right to be repaid its loan advances ahead of
everyone else (including the Trustee) in the bankruptcy.

       The Committee took no formal action or position on any issue discussed.

       The meeting was adjourned at approximately 4:00 p.m.


Mark Northrup, Secretary
                             NWTM I Medallic
                        Creditor Committee Meeting
                          May 10, 2017 at 2:00 PM

Present for the meeting from the company
  Paul Wagner                                                   coo
  Bill Atalla                                                   CEO
  Mike Gearin                                                   Trustee Attorney
  Jessica Gilmore                                               CCG Financial Advisor
  Mark Calvert                                                  Trustee

Items to be discussed                                           Who      Attachment
  April Operating Results                                       Paul
  May projected Results                                         Paul
  Operational Status Report                                     Bill     April May Snap Shot Attached
      Marketing / Sales Effort                                  Bill     Current Sales Organization
      Production Issues                                         Bill
  Cash Flow                                                     Mark      Spread Sheet Attached
  Status of the Business
      DIP                                                       Mark     Agreement and cost calculatio1
      Sale Option                                               Mark     Marketing Information
  Liquidation of Excess Graco inventory                         Mike
  Bressler claim status                                         Mike
  Lease Issues                                                  Mike
      Security / Friday                                         Mike
      Demand for Roof Repairs                                   Mark
  Medallic Status
      Medallic merged in effective April 1, 2016                Mike
      Medallic Bar Date                                         Mike
      Vexacious Litigation                                      Mike
      Source of Funds I Liquidation of metals                   Mike      Documents Received
      Possible recovery of Professional Fees                    Mike
  Ross Status
      FBI / Additional Subpeonas                                Mark
      FBI I Follow up on Medallic source of professional fees   Mark
                                       CASH FLO\\I MADE. SIMPLE

SENT VIA EMAIL


February 26, 2019

Mark Calvert, Trustee
Northwest Territorial Mint, LLC
841 Central Ave North
Kent, WA 98032

Dear Mr. Calvert:

Pursuant to our conversations with you, Prestige Capital Corporation ("Prestige") hereby
proposes to enter into an agreement to purchase certain accounts receivable of Northwest
Territorial Mint, LLC ("Client"). This letter is not meant to be, nor shall it be construed as, an
attempt to define all the terms and conditions pertaining to the proposed accounts receivable
purchase line, which terms and conditions would be contained in a Purchase and Sale Agreement
("Agreement") which would be executed by the parties hereto.

The following is a summary of the basic business points proposed for the accounts receivable
purchase line:

Advance Rate:           80% of the eligible accounts receivable up to 120 days from invoice date.

Maximum Advance: $1,000,000

                       Our charges for factoring are calculated by discounting the face
                       amount of the invoice. These charges are calculated from the date
                       Prestige advances funds on an invoice to the date Prestige receives
                       payment on the invoice. The fees would be as follows:

                       1.8% for the first 30 days plus an additional .65% for each IO day period
                       thereafter up to a maximum of 120 days. If not repaid within 120 days
                       then fee increases by 1.5% for each additional IO day period thereafter,
                       until the advance and accrued fee is paid in full. This fee applies to
                       factored accounts only. No administration fees are charged.
                       Notwithstanding the foregoing, at any time the Client reserves the right to
                       repurchase any unpaid accounts receiveable.


Financial Statements None
Required:


2/26/2019                                                                                         Pg l of 3
 400 Kelby Street, 14th Floor   ~   Fort Lee, NJ 07024   ~   Office: 201-944-4455   ~   Fax: 201-944-9477
                                        www. prestigeca pita I. com
Minimum Fees:           Client shall factor a minimum of $1,800,000 of invoices during the initial
                        Term. Should client factor less than $1,800,000, then they shall pay a fee
                        of 3% on any shortfall.

Financial               None.
Covenants:

Financing Order:        Client must obtain a financing order under section 364(c) of the
                        Bankruptcy Code, (in form and substance satisfactory to Prestige),
                        authorizing the sale of its post-petition accounts receivable and granting
                        Prestige a first security interest in all of Client's post-petition accounts
                        receivable as well as all of Client's machinery and equipment. The
                        financing order shall also provide Prestige a super priority administrative
                        claim in connection with its factoring of Client's post-petition accounts
                        receivable.
Collateral:             As set forth above, Prestige shall be afforded a first security interest in
                        Client's post-petition accounts receivable and machinery and equipment of
                        Client.

Guarantors:             Personal representations and warranties from Officers of Client.

Due Diligence Fee:     A $5,000 one-time, non-refundable, due diligence fee which covers the
                       cost of our credit investigations, legal documentation and all other
                       expenses will be charged and shall be due and payable upon execution of
                       this letter.

Credit Protection:     No recourse to your company should account debtor become
                       insolvent within 120 days from invoice date.

Audits:                Initial Filed exam (no more than 2 days) will be required.

Term:                   6 months.

Early Termination      In additional to any shortfall fees referenced above, Client shall pay
Fee:                   $2,000 per month remaining in Term. This only applies if
                        terminated by Client prior to end of the initial Term only.

Remittance:            Client to direct all of its customers to send payment directly to Client's
                       bank account which will be swept to Prestige regularly and Client
                       shall have no control of such funds without written consent of Prestige.

Reserve:               Reserves are sent to the client 4 business days after the accounts
                       receivable have been collected.

Verification:          Standard Prestige verification of invoices.



2/26/2019                                                                                   Pg 2 of 3
 400 Kelby Street, 14th Floor   ~   Fort Lee, NJ 07024   ~ Office: 201-944-4455 ~ Fax: 201-944-9477
                                        www.prestigecapital .com
Notification:          NIA

Online Access:         Client will be provided online access to all pertinent accounts receivable
                       data including AIR agings and collection reports.


This letter is for discussion purposes only and does not represent a commitment of any nature by
Prestige to provide financing. It is provided to you solely for the purpose described herein, and
may not be disclosed to or relied upon by any other party without Prestige's prior written
consent. This proposal shall expire one week from the date of issuance.

If the basic terms and conditions described above are acceptable, please so indicate by signing
below and returning the Due Diligence Fee of $5,000 to the attention of the undersigned. Client
authorizes Prestige to file UCC financing statements, upon receipt of the executed proposal and
Due Diligence Fee.



Sincerely,


Stucu,-t-J.'R~
Stuart J. Rosenthal
EVP



Acceptance:



By:

Print Name:
              - - -- - - - - - - - - - - -
Title:

Date:




2/26/2019                                                                                         Pg 3 of3
 400 Kelby Street, 14th Floor   ~   Fort Lee, NJ 07024   ~   Office: 201-944-4455   ~   Fax: 201-944-9477
                                        www. prestigecapita I.com
                                              Prestige Capital ( poration
                                                   NWTM I Medallic
                                                      AR Factoring
                                                     Initial Proposal

                                                                1        2        3        4        5        6
Maior Assum~tions                      ICumulativ AUocationl June      July    August Septembe1 October November     Total
  Allowed Amount            $1,000,000                      $100,000 $200,000 $300,000 $400,000 $400,000 $400,000 $1,800,000
  Advance Rate                     80%
  0 to 30                       1.800%    1.800%       60% $58,920 $117,840 $ l 76,760 $235,680 $235,680 $235,680 $1,060,560
  31 to 40                      0.650%    2.450%       10% $9,755 $19,510 $29,265 $39,020 $39,020 $39,020          $175,590
  41 to 50                      0.650%    3.100%       10% $9,690 $19,380 $29,070 $38,760 $38,760 $38,760          $174,420
  51 to 60                      0.650%    3.750%       10% $9,625 $19,250 $28,875 $38,500 $38,500 $38,500 $173,250
  61 to 70                      0.650%    4.400%       10% $9,560 $19,120 $28,680 $38,240 $38,240 $38,240          $172,080
  Total Collections                                  100%

Total Cost of Borrowing
   0 to 30                                                  $1,080   $2,160    $3,240   $4,320   $4,320    $4,320   $19,440
   31 to 40                                                   $245     $490      $735     $980     $980      $980    $4,410
   41 to 50                                                   $310     $620      $930   $1,240   $1,240    $1,240    $5,580
   5 l to 60                                                  $375     $750    $1,125   $1,500   $1,500    $1,500    $6,750
   61 to 70                                                   $440     $880    $1,320   $C760    $1,760    $1,760    $7,920
        Total Cost of Factoring                             $2,450   $4,900    $7,350   $9,800   $9,800    $9,800   $44,100
        Initial Fee                                                                                                  $5,000
        Unused Line                                                                                                 $25,000
            Estimated Total Cost                                                                                    $74,100

Calculation of Annual Cost of Borrowing
   Total Borrowed                                         $ I 00,000 $200,000 $300,000 $400,000 $400,000 $400,000 $1,800,000
   Cost Of Borrowing                                          $2,450   $4,900   $7,350   $9,800   $9,800   $9,800    $44,100
   Rate                                                        2.45%    2.45%    2.45%    2.45%    2.45%    2.45%
   Months                                                          12       12       12       12       12       12
   Annualized                                                  29.4%    29.4%    29.4%    29.4%    29.4%    29.4%      29.4%
   Up Front Fee                                                                                                         0.3%
   Estimated Unused borrowing amount fee                                                                                1.4%
       Total all in cost of borrowing                                                                                  31.1%
                                      MINUTES
                        NW TERRITORIAL COMMITTEE MEETING
                                June 15, 2017, 2:00 p.m.


Committee members attending:

Dick Pehl
Paula Pehl
David Petteys, as attorney/representative of Don Wright
Thomas Seip

Others Attending:

Mark Calvert, Trustee
Mike Gearin
Paul Wagner
Bill Atalla

Committee Counsel attending:

Mark Northrup

        During the call, the Trustee, Mr. Wagner, Mr. Atalla, and Mr. Gearin presented an update
on all pending case issues, operations, and strategies and responded to questions and comments
by Committee members. Mr. Gearin discussed the status of pending litigation matters, including
the Dayton lease issues. Mr. Atalla discussed the status of Mint sales and marketing efforts. Mr.
Wagner discussed inventory and operational performance issues. Mr. Calvert provided a year-
over-year analysis of sales (copy attached) and discussed the long-term potential of the business
and a possible sale of the company.

       The Committee took no formal action or position on any issue discussed.

       The meeting was adjourned at approximately 3:40 p.m.


Mark Northrup, Secretary
Custom Sales Year Over Year - 2016 vs 2017
(Invoiced$)                                     Rollin& 12 Month Sales $            $9,338,668

 500,000


 450,000


 400,000


 350,000


 300,000


 250,000                                                                                                                                                                                                                                     - -Invoice S LY
                                                                                                                                                                                                                                             - -Invoice$ TY
 200,000


 150,000


 100,000


  50,000




      1/4/2016                2/4/2016                    3/4/2016             4/ 4/ 2016          S/4/ 2016          6/4/2.016          7/4/2016           8/ 4/2016             9/ 4/ 2016         10/4/2016       11/4/2016   12/4/2016




                                                                                                                                  Cummulative YoY $ +/-
           0 ~     ---                      -
                                                                                         ~    •          ~ ~          ~       ~        ~    ~     ~    ~  ~   ~
   .5oont1,<>"l \ -
     -~..., I \ v-.,,~
                       II>~
                                    -v<>•                                                a__~-
                                                                                           ~~
                                                                                                -#
                                                                                                "I,'\'<, ~
                                                                                                           ~ - & . - ~ ~ ~~, e _ _ _ _ ~ ~~~ ~
                                                                                                                                              .f'   i<i .~ .~   '

                                                                                                                                                    ,~
                                                                                 ~ ',v                       ..,,, "'   ..}.~   ...~'o   .~
 -100000


 -150000

 -200000
             I--
                              .,x
                                                                                                                                                     t
                                                                                                                                                       ,____
                                                                                                                                                                  s:~ - z~~.
                                                                                                                                                           , = . - - - - - - , , ,~


                                                                                                                                                                         - ..... "·..-----                       -



 -250000                                                                                                                                                                                                                                       --YoY$+/-

 -300000

 -350000

 -400000

 -450000

 -500000




Month LY              WkOfYearLY WkOfLY                        lnvoice$LY      Cumm$LY                         WkOfYearlY          Week OflY        Invoice$ TY       Cumm $ lY         YoY $ +/-   YoY % +/-
December                             52           12/27/2016         244,229           9,800,729                                                                  0
December                             51           12/19/2016         105,623           9,556,500                                                                  0
December                             so           12/12/2016         129,000           9,450,878                                                                  0
December    49    12/5/2016   139,335   9,321,877                          0
December    48   11/28/2016   337,943   9,182,542                          0
November    47   11/21/2016    91,068   8,844,599                          0
November    46   11/14/2016   230,789   8,753,531                          0
November    45    11/7/2016    89,793   8,522,742                          0
November    44   10/31/2016   163,263   8,432,949                          0
October     43   10/24/2016   388,206   8,269,686                          0
October     42   10/17/2016   152,888   7,881,481                          0
October     41   10/10/2016   168,975   7,728,592                          0
October     40    10/3/2016   131,784   7,559,617                          0
September   39    9/26/2016   357,244   7,427,833                          0
September   38    9/19/2016   254,065   7,070,590                          0
September   37    9/12/2016    97,699   6,816,524                          0
September   36     9/6/2016   403,422   6,718,825                          0
September   35    8/29/2016    98,849   6,315,403                          0
August      34    8/22/2016   189,857   6,216,554                          0
August      33    8/15/2016   176,464   6,026,697                          0
August      32     8/8/2016   155,883   5,850,233                          0
August      31     8/1/2016   145,996   5,694,351                          0
July        30    7/25/2016   192,844   5,548,355                          0
July        29    7/18/2016   200,855   5,355,511                          0
July        28    7/11/2016    93,814   5,154,657                          0
July        27     7/5/2016   129,197   5,060,843                          0
June        26    6/27/2016   199,846   4,931,646                          0
June        25    6/20/2016   119,936   4,731,800                          0
June        24    6/13/2016   149,809   4,611,864                          0
June        23     6/6/2016   221,220   4,462,055   23    6/5/2017   129,174   3,999,994   -462,061   -10,36
June        22    5/31/2016   195,710   4,240,835   22   5/29/2017   131,631   3,870,820   -370,015    -8.73
May         21    5/23/2016   287,675   4,045,125   21   5/22/2017   182,995   3,739,189   -305,936    -7.56
May         20    5/16/2016   290,810   3,757,451   20   5/15/2017   194,935   3,556,194   -201,256    -5.36
May         19     5/9/2016   188,610   3,466,640   19    5/8/2017   245,246   3,361,260   -105,381    -3.04
May         18     5/2/2016   176,380   3,278,031   18    5/1/2017    92,028   3,116,014   -162,017    -4.94
April       17    4/25/2016   172,205   3,101,651   17   4/24/2017   237,086   3,023,986    -77,665    -2.50
April       16    4/18/2016   193,972   2,929,446   16   4/17/2017   236,947   2,786,900   -142,546    -4.87
April       15    4/11/2016   294,801   2,735,474   15   4/10/2017   202,254   2,549,953   -185,521    -6.78
April       14     4/4/2016   161,301   2,440,673   14    4/3/2017   148,402   2,347,699    -92,974    -3,81
March       13    3/28/2016   122,876   2,279,372   13   3/27/2017   464,211   2,199,297    -80,075    -3.51
March       12    3/21/2016   200,951   2,156,497   12   3/20/2017   207,686   1,735,086   -421,410   -19.54
March       11    3/14/2016   121,447   1,955,546   11   3/13/2017   148,037   1,527,400   -428,146   -21.89
March       10     3/7/2016   173,409   1,834,099   10    3/6/2017    87,285   1,379,363   -454,736   -24.79
March        9    2/29/2016   300,807   1,660,689    9   2/27/2017   255,729   1,292,078   -368,611   -22.20
February     8    2/22/2016    82,179   1,359,882    8   2/20/2017   177,914   1,036,349   -323,533   -23.79
February     7    2/15/2016   197,187   1,277,704    7   2/13/2017   208,501     858,435   -419,268   -32.81
February     6     2/8/2016   230,045   1,080,517    6    2/6/2017    80,322     649,935   -430,582   -39.85
February     5     2/1/2016   176,688     850,472    5   1/30/2017   170,558     569,613   -280,859   -33.02
January      4    1/25/2016   167,980     673,785    4   1/23/2017   110,865     399,055   -274,730   -40,77
January      3    1/18/2016   127,416     505,805    3   1/15/2017   123,556     288,189   -217,615   -43.02
January      2    1/11/2016   284,825     378,389    2    1/9/2017   109,020     164,633   -213,756   -56.49
January      1     1/4/2016    93,564      93,564    1    1/1/2017    55,613      55,613    -37,950   -40.56
                                      MINUTES
                        NW TERRITORIAL COMMITTEE MEETING
                                August 1, 2017, 9:00 a.m.


Committee members attending:

David Petteys, as attorney/representative of Don Wright
Larry Ciappellone
David James (initially confirmed attendance but missed the call)

Others Attending:

Mark Calvert, Trustee
Mike Gearin
Paul Wagner
Bill Atalla

Committee Counsel attending:

Mark Northrup

        During the call, the Trustee, Mr. Wagner, Mr. Atalla, and Mr. Gearin presented an update
on all pending case issues, operations, and strategies and responded to questions and comments
by Committee members. Agenda attached. Mr. Gearin discussed the status of pending litigation
matters, including the Dayton lease issues. Mr. Atalla discussed the status of Mint sales and
marketing efforts. Mr. Wagner discussed inventory and operational performance issues. Mr.
Calvert discussed current cash flow and reported that he had received a purchase offer from
Medalcraft (copy attached). He reported that he is also pursuing a potential sale of the business
to the Dillon Gage company.

       The Committee took no formal action or position on any issue discussed.

       The meeting was adjourned at approximately 10:30 a.m.


Mark Northrup, Secretary
                                 NWTM I Medallic
                            Creditor Committee Meeting
                             August 1, 2017 at 9:00 AM

Present for the meeting from the company
   Paul Wagner                                                         coo
   Bill Atalla                                                         CEO
   Mike Gearin                                                         Trustee Attorney
   Jessica Gilmore                                                     CCG Financial Advisor
   Mark Calvert                                                        Trustee



Items to be discussed                                                  Who       Attachment
 1 June operating results                                              Paul      Summary

 2 July projected operating results                                    Paul      None

 3 Operational Status Report
     Staffing changes in sales                                         Bill      None
     Additional RIF in June/ July
     Recent inspections by NDEP and OSHA and Food

 4 Status of Sales and Marketing
      New relationship with Johnston group
      Status of possible relationship with

 5 Cash Flow                                                           Mark      Cash Flow
      Very, very very tight cash flow, looking at options
      DIP funding/ working well
      Major Sources / ARM Collections / Sale of equipment
      Bill and Mark decisions

 6 Status of the Business
      Sale Option / status of marketing company                        Mark
      One offer from Metal Craft                                       Mark      Offer
      Possible offer from Dillon Gage / Metals Division                Bill

 7 Status of Hoff I Dayton Lease Litigation                            Mike      None
      Trial is over
      Took a long time to complete/ starts and stops
      Major issue for repairs was "structural" Roof and parking lots
      Major issue was lien position in the equipment
      Ruling expected in next 30 days
      Exploring a Fraudulent Transfer Claim / Litigation of $2 million

 8 Dian/ Ross                                                                 Mike   None
      Have liquidated over $770k of gold and silver
      Have requested and court has approved additional 2004 examinations
     Not sure how testimony in trial and depos can match up with $770k of sales
      Depo was schedule and has slid due to Diane need for criminal attorney

 9 Medallic Status                                                           Mike    None
     Has gone quite
     Just need to prove some gold or silver was from NWTM inventory
     Possible recovery of some portion of Professional Fees

10 Ross and Diane from a criminal prospective                                Mark    None
      FBI/ Additional Subpoenas
      FBI/ Follow up on Medallic source of professional fees
      FBI / adding to indictment

11 Question and Answer                                                       All     None
                                      The Medalcraft Mint, Inc.
                                       2660 W. Mason Street
                                       Green Bay, WI 54303



                                            July 26, 2017

Mr. Mark Calvert
Cascade Capital Group, LLC
1501 4 th Ave. #2840
Seattle, WA 98101

Dear Mark:

        This letter sets forth a proposal for the purchase of substantially all of the assets and
assumption of ce1iain liabilities of No1ihwest Territorial Mint, LLC (the "Seller"). The
purchase will be made by The Medalcraft Mint, Inc., or an entity formed by me for this
acquisition (the "Buyer"). While I understand that this proposal does not reflect all of the terms
of a definitive purchase agreement, I believe it sets fmih all infonnation necessary to permit us
to proceed to a final agreement and closing.

        1.      Purchase of the Assets of the Seller. Buyer will purchase from the Seller at the
closing of the purchase and sale contemplated herein (the "Closing"), substantially all of the
assets owned or employed by Seller in connection with the operation of its Nmihwest
Te1Titorial Mint and Medallic A1is businesses, including, without limitation:

                   (i) all good and salable inventory on hand as of the Closing, wherever located;
         (ii) all accounts receivable of the Seller as the same shall exist on the date of Closing;
         (iii) all prepaid expenses of the Seller as the same shall exist on the date of Closing; (iv)
         all the fixed assets, machinery, vehicles, equipment, furniture, fixtures and leasehold
         improvements of the Seller; (v) all customer lists, trademarks, trade names, and other
         intangible assets and the goodwill of Seller relating to its business, including all of
         Seller's right, title and interest in and to the names "Northwest Te1Titorial Mint,"
         "Medallic Art" and their derivations; and (vi) all supplies, trim tools, dies, patterns and
         miscellaneous assets owned or employed by Seller in the conduct of its business. All of
         the assets to be purchased by Buyer as described in this paragraph shall hereinafter be
         refe1Ted to as the "Subject Assets". The Subject Assets shall be transferred to Buyer
         free and clear of all liens, claims and encumbrances. In addition to the foregoing assets,
         subject to Buyer's right to review and approve such agreements, Buyer shall assume all
         of Seller's right, title and interest in, to and under those beneficial contracts, licenses,
         equipment leases, customer contracts and other agreements of Seller. which have been
         entered into in the ordinary course of business, which exist as of the Closing and which
         Buyer expressly elects to assume (the Assumed Contracts").




17545501.1
Mr. Mark Calvert
July 26, 2017
Page 2

        2.     Except for the liabilities and obligations which accrue after the Closing under
the Assumed Contracts, the Buyer shall assume no other liabilities of the Seller and the Seller
shall be responsible for the full discharge of all of its other liabilities. The Seller shall also be
responsible for the payment of any sales and transfer taxes incuned in connection with the sale
of the Subject Assets.

         3.     Purchase Price. Assuming inventory levels at Closing of not less than $500,000
and accounts receivable levels at Closing of not less than $800,000, the aggregate purchase
price for the Subject Assets shall be $2,000,000. The purchase price will be subject to normal
closiJ1g adjustments and prorations, including, without limitation, vacation pay, rent and
personal prope1ty taxes. The purchase price shall be allocated in a manner determined by the
parties in accordance with applicable Internal Revenue Service regulations.

       4.      Payment of the Pmchase Price. The purchase price for the Subject Assets
described in Section 3, above, shall be payable in cash at Closing.

       5.       Conditions. The offer described herein is contingent upon the occurrence of
each of the following events:

                 a.      Buyer and its accountants, attorneys and other representatives shall have
         completed appropriate and satisfactory due diligence review of the books, records,
         assets and liabilities of Seller.

                 b.      Seller shall have operated its business in the ordinary course and there
         shall not have occurred between the date hereof and the date of Closing any material
         adverse change in the assets, liabilities, conditions, results of operations or prospects of
         the Seller's business.

                 c.      The Buyer shall have obtained reports satisfactory to the Buyer and its
         advisors and lenders from an environmental engineer indicating that there are no
         material adverse environmental conditions affecting any assets owned or leased by the
         Seller and that the Seller has no material liabilities for environmental matters.

                 d.      The Buyer shall have entered into an acceptable lease arrangement with
         Seller's landlord to operate the business out of its cunent facility for the 120-day period
         after Closing while Buyer relocates the business to its Wisconsin facility.

                e.       Seller shall not have sold, transferred, leased to others or otherwise
         disposed of or agreed to sell, transfer or lease any of the Subject Assets (other than sales
         of inventory in the ordinary course of business).




17545501.1
Mr. Mark Calvert
July 26, 2017
Page 3

                f.     The Seller shall have obtained those consents necessary to assign to
         Buyer the Assumed Contracts.

                g.      The Seller shall have complied with all applicable plant-closing law
         requirements triggered by this transaction.

        6.      Inspection of the Seller' s Assets. Subsequent to the execution of this letter and
prior to the Closing, Buyer and its accountants, attorneys, appraisers and auditors will have
complete access to Seller's officers, employees, agents and representatives, and to all of the
books, records, financial statements and other documents and materials relating to the business
of Seller.

         7.     Definitive Agreements. The proposal made herein will, upon acceptance) be
incorporated into a definitive purchase agreement and related agreements in a form satisfactory
to ail parties. There shall be set forth in such definitive agreements undertakings,
representations, warranties, covenants and conditions of lbe lype normally associated with the
purchase and sale of the assets of a business corporation. I propose that definitive documents
be prepared by Buyer's counsel for submission and subsequent approval by Seller's counsel.

        8.      Sched11le. The foregoing is not intended to be exhaustive, but merely an outline
of the basic terms of my proposal. This letter is not intended to create a binding obligation on
the parl of any party to consummate the transactions contemplated hereby, but is merely for
purposes of setting forth our mutual intentions and providing a basis for the preparation of
definitive agreements. Your execution of this letter will, however, constitute Seller's binding
agreement that it will, subsequent to the date hereof (i) cease all present negotiations with other
parties with respect to the sale of the Seller (whether by asset sale, stock sale, merger or
otherwise); (ii) not solicit or initiate any proposal with, negotiate, discuss or otherwise
communicate with or furnish or cause to be furnished any information to, or otherwise
cooperate with or enter into any agreement or contract with, any person, corporation, firm or
entity other than Buyer with respect to any proposal for the disposition of all or a substantial
portion of the assets, stock or interest of the Seller, and (iii) proceed to negotiate in good faith
toward the end of executing a mutually acceptable asset pmchase agreement and related
documentation. The foregoing commitment shall expfre upon the earlier to occur of (i) ninety
(90) days subsequent to your execution of th.is letter, or (ii) receipt of a written t1otice from
Buyer stating its intention to terminate negotiations with respect to the transactions
contemplated herein . We anticipate that a defu1itive asset purchase agreement could be
executed within thirty (30) days after acceptance of this proposal and that a closing would
occur shortly thereafter.

        9.      Expenses. The Buyer and Seller shall pay their own expenses and professional
fees incurred in connection with the negotiation and consummation of the transaction
contemplated herein.



17545501.1
Mr. Mark Calvert
July 26, 2017
Page 4


        The foregoing is not intended to be exhaustive, but merely an outline of the basic terms
of my proposal. WHh the exception of Seller's commitments in Section 8 above, this letter is
not intended to create a binding obligation on the pa1t of any pmty, but is only for the purpose
of setting forth my intentions and providing the basis for the preparation and execution of
definitive documents. Until the execution and delivery of definitive documents, either party
may abandon negotiations by written notice to the other party without liability in any respect
whatsoever.

         If this proposal meets with your approval, please indicate your acceptance by executing
this letter where indicated below and returning one fully executed copy to me via email at:
jmoran@medalcraft.com. The offer contained in this letter, unless extended, shall expire on
August_i--ft-_, 2017, at 5:00 p.m. unless an executed copy hel'eofhas been returned to my
attention prior to such date and time. Upon your return of an executed copy of this letter, I will
instrnct my attorneys to proceed with the drafting of the definitive agreements.

                                                  Very truly yours,

                                                  THE MEDALCRAFT MINT, TNC.

                                                  By:   d-e~L'
                                                    '"Gerald Moran, President
                                                                              ~----(A--•-


                                                        DAY OF
         AGREED TO AND ACCEPTED THIS                              - - -- - -- ,2017.
                                                  NORTHWEST TERRITORIAL MINT, LLC


                                                  By: _ _ _ _ _ _ _ _ __ __
                                                      Mark Calvert, Trustee




17545501.1
                                     MINUTES
                        NW TERRITORIAL COMMITTEE MEETING
                              November 16, 2017, 2:30 p.m.


Committee members attending:

David Petteys, as attorney/representative of Don Wright
Larry Ciappellone
Paula Pehl
Dick Pehl

Others Attending:

Mark Calvert, Trustee
Mike Gearin

Committee Counsel attending:

Mark Northrup

        During the call, the Trustee and Mr. Gearin presented an update on all pending case
issues, operations, and strategies and responded to questions and comments by Committee
members. Mr. Calvert reported that the company experienced a $24,000 operating profit for
October and anticipated a break-even performance for November. Mr. Calvert also reported that
he had received a $10 million purchase offer for the business from Gary Anderson/Eureka House
of Metals (copy attached). Mr. Calvert further confirmed that current cash flow was not
sufficient to sustain Mint operations and that he anticipated the necessity of reducing staff and
terminating operations by year end, absent sooner receipt of a purchase deposit that would
provide additional bridge operating capital pending the closing of a sale of the business. In this
context, the Trustee presented a list of "Close Down Action Items" (copy attached). There
followed a discussion, by Committee members, of the Trustee's presentation.

       The Committee took no formal action or position on any issue discussed.

       The meeting was adjourned at approximately 3 :45 p.m.


Mark Northrup, Secretary
In the matter before the court

Honorable Christopher M. Alston - Chapter 11

UNITED STATES BANKRUPTCY COURT WESTERN DISTRICT OF
WASHINGTON AT SEATTLE

In re:

         NORTHWEST TERRITORIAL MINT, LLC Case No. 16-11767-CMA

The following Stalking-Borse Bid is hereby submitted in Pro Per by:

Buyer
Gary Anderson, Investment Trustee for
RNO Financial/Eureka House of Metals (Trust)
At Alliance Trust Co., 100 West Liberty Ste. 100 Reno, NV 89501
Denis Damiens, Administrative Trustee
Bank Account @: Fidelity Investments

Gary Anderson Mailing Address & Contact Information
P.O. Box 5156
Incline Village, NV 89450
503.901.5566
888.503.8063 fax

This cash offer is to include the Northwest Territorial Mint name and Hallmarks, Logo's
and the on going business known as Medallic Art Company aka Medallic Art & Mint
located at 80 E. Airpark Vista Blvd., Dayton, NV 89403 with all assets of both
companies.

It is the intention of the buyer, to keep the whole operation at its current location in
Dayton, NV and the employees to carry on the business as a mint for custom medallions
and custom minting. It is also the intent of the buyer to purchase the real estate in
Dayton, NV outside of this bid, which will further the profitability of the operation. It is
also the intention of the buyer RNO Financial/Eureka House of Metals Trust to have a
headquarters facility in northern Nevada consisting of some retail space for a bullion &
coin gift gallery, executive offices, museum area and industrial warehouse space within
the Foreign Trade Zone for four different types of vault storage.

Page 1
The buyer makes this bid with the understanding that the entities and all the equipment
and assets are free and clear of all judgements, liens, and lawsuits, including multiple
regulatory agencies, the Equal Opportunity Commission (employee discrimination and
harassment) and state regulatory agencies (environmental contamination), as well as any
issues from former owner in the landlord case of maliciously defamed judgement, and to
be free and clear of the more than three thousand creditors claims of over $83 Million. It
is further understood that the company will not be open on weekends. Work week will be
Monday through Friday, and will be closed starting two hours before sundown on
Friday's.

The buyer with the above understanding hereby offers to purchase the above business out
of Chapter 11 on or before Jan. 2, 2018 for the cash sum of $10MM.

With the courts agreement to this bid being the awarded bid, RNO Financial/Eureka
House of Metals Trust will provide proof of funds on or before Nov. 29, 2017.


DATED this 27th day of October, 2017.
Isl
Gary Anderson, Investment Trustee
RNO Financial/Eureka House of Metals Trust

Ill///////
/Ill/////




Page 2
NWTM
Close Down Action Items
As of November 14, 2017
                                                                                                                         1 2       3 4        5 6 7 8 9 10 11 12 13 14 15

                                                                                                                                                                           - - -... -... ...
                                                                                                .:.::     .:.::        t--   t--
                                                                                 '0              Q1                                      t--   t--   t--        Q0   QC)   Q0                 QC)     QC)

                                                                  ~
                                                                           0:
                                                                           :,.   ....0:
                                                                                  Q1

                                                                                                ~
                                                                                                 Q1         Q1
                                                                                                           Q1
                                                                                                                       --:~r-r-.-.1,-.,(~00---:
                                                                                                                       >~~'7~~6~Cc!:                                        I
                                                                                                                                                                                  QC)   Q0
                                                                                                                                                                                              iJ
                                                                                                                                                                                                      -;-
                                                                                                ....r..   ~                                                                 C                         .Q

                                                                                                 .
                                                                           0                                                                                                             I
                                                                  0:
                                                                           Q.     E ....                           "' ZZQQQQQ
                                                                                                                  .2
                                                                                                                       0  0 U U GI GI GI C  c,: c,:                         c,:   J!l   .Q
                                                                                                                                                                                              r.,     t:,
                                                                                 ·-       {IJ             '0       c,:
                                                                                                                                         «:"">..,                          ~
                                                                                                                                                                                  Q1
                                                                                                                                                                                  r.,   r.,
                                                                           Q.    tj       0                             t     I    t      f           I    -,    I    f     I                   I      I
Action Items                                                  I   c..      _
                                                                           ~     r,;]     u_    en        C
                                                                                                          ~       en   t--..,.     I.    VlN0\
                                                                                                                       ~N----ioo--:NNtn....,.._
                                                                                                                                                            I   N0\        v:,
                                                                                                                                                                           N
                                                                                                                                                                                   I
                                                                                                                                                                                  ('l
                                                                                                                                                                                         I    ,a
                                                                                                                                                                                              ....,   f")




                                                                                                                       •
                                                                                                                                                                                                      N

 1     Determine which employees to retain to help with liquida1 PW                                   l       1                                                                         °'
 2     Determine which employees to retain to help with the rem PW                                    1      1
 3     Calculate the payroll owed based upon date of terminatior AT                                  1       2
 4     Dispose of hazardous material                               MM                                1       2
 5     Issue final report related to disposal of environmental mat MM                                1       3
 6     Hire an Auctioneer                                          MC                                 1      3
 7     Breakdown Wisconsin office                                  DT                                1       3
 8     File motion to hire auctioneer                              MG                                2       2
 9     File motion to dispose of all paperwork                     MG                                2       2
10     Lockdown all inventory                                      JG                                2       2
11     Change vault combinations                                   JG                                2       2
12     Count/inventory all raw materials                           JG                                2       3
13     Notify employees of termination date                        PW                                2       2
14     Make a list of vendors and determine appropriate time to I AT                                 2       2
15     Make a list of unprocessed orders and determine who noti PW                                   2       2
16     Complete all jobs near completion                           EC                                2       5
17     Continue to fulfull custom import orders                    AW                                2       5
18     Determine when it's appropriate to notify the court         MG                                2       3
19     Close DIP financing contract                                MC                                2       2
20     Terminate all non-skeleton employees                        PW                                2       2
21     File motion to change to liquidating Chapter 11             MG                                2       2
22     File motion to liquidate assets and inventory               MG                                2       2
23     File Bar Date for Administrative Claims                     MG                                2       5
24     Terminate leases                                            MC                                2       6
25     Liquidate stock merchandise                                 PW/AW                             2       6
26     Breakdown Kent office                                       PW                                2       4
27     Breakdown Dayton office                                     JG                                2       6
                                                                                                                           1 2   3 4 5 6 7 8 9 10 11 12 13 14 15
                                                                                              .::,::

                                                                   .....
                                                                   0:
                                                                   a
                                                                            =
                                                                            >
                                                                            ...
                                                                            0     -a -
                                                                                   Q,)

                                                                                  0:          ~
                                                                                               Q,)
                                                                                               Q,)
                                                                                                       .:.c

                                                                                                       ~
                                                                                                        Q,)
                                                                                                        Q,)
                                                                                                                      r-- r--
                                                                                                                      ' 7 9 7 ~,~
                                                                                                               v:i;;;a...>.
                                                                                                               ::,
                                                                                                                                        r-- r-- r--
                                                                                                                                                 =,~
                                                                                                                                  ~ 7 ~ ~ i " 7 17
                                                                                                                                ut.1CJ,cc
                                                                                                                      0 0 < . l < . l < I . I Q I Q . l -,
                                                                                                                                                             Q0


                                                                                                                                                             o:o:
                                                                                                                                                                  Q0   Q0


                                                                                                                                                                       o:.C.C
                                                                                                                                                                                   Q0
                                                                                                                                                                              ~, . c
                                                                                                                                                                                   '7
                                                                                                                                                                                    <I.I
                                                                                                                                                                                           -
                                                                                                                                                                                           Q0
                                                                                                                                                                                             I
                                                                                                                                                                                           ,.Q
                                                                                                                                                                                            Q,)



Action Items
                                                                   ·;:
                                                                   p.
                                                                            a.
                                                                            0.
                                                                            <
                                                                                  .:;
                                                                                   "' 0
                                                                                  t,;'I U
                                                                                         "'   ...t:
                                                                                               c;
                                                                                              V)
                                                                                                       "C
                                                                                                        =
                                                                                                       ta:)
                                                                                                              ...,.
                                                                                                               C,:
                                                                                                                      ;z:;;z-""
                                                                                                                       I
                                                                                                                              ""00Q ;;..,..,
                                                                                                                            1QQ1 I l""')I

                                                                                                              ci5 ~~,..!.ob~~~tl>~~;: M
                                                                                                                                           I
                                                                                                                                                                       -,   a;""
                                                                                                                                                                       ot;;;.t-,
                                                                                                                                                                              ~
                                                                                                                                                                                   r;..
                                                                                                                                                                                   ~
                                                                                                                                                                                     I
                                                                                                                                                                                           r;..
                                                                                                                                                                                             I
                                                                                                                                                                                           (")
                                                                                                                                                                                           N
28     Cancel Employer ID                                           AT
29     Calculate vacation payout                                    AT                            2
30     Close out personnel files and terminate access keys          ML                            2       2
31     Write letters of recommendation for employees                ML                            2       3
32     Change auto-phone script                                     PW                            3       3
33     Collect on previously shipped custom orders                  AT                            3       6
34     Collect from on-going import orders                          AT                            3       6
35     Collect from domestic near-completed orders                  AT                            3       6
36     Collect all outstanding deposits                             AT                            3       6
37     Notify creditors                                             MC                            3       4
38     Notify customers                                             AT                            3       4
39     Re-Route mail to Cascade Capital Group, LLC                  AT                            3       6
40     Liquidation of scrap                                         PW/AW                         3       6
41     Sell Dayton and Wisconsin Production Equipment               JG                            3       9
42     Sell Dayton Non-Production Equiptment                        PW                            3       9
43     Sell Digital assets (customer, sites, artwork, domains, tran PW                            3       9
44     Sell/liquidate raw materials                                 JG                            3       9
45     Sell archives                                                PW                            3       9
46     Sell/liquidate dies                                          PW                            3       9
47     Cancel city, state and county permits and licenses           AT                            3       5
48     Calculate all administrative claims                          MC                            4       6
49     Cancel data / web I hosting / phone                          EC                            4       6
50     Cancel recurring credit card billings                        AT                            4       8
51     Ship equipment from Wisconsin to Dayton                      OT                            5       6
52     Cancel Insurance policies                                    AT                            6       8
                                            Northwest Territorial Mint LLC
                                         Retained Employee's Upon Liquidation

#    Employee              Department             I Week 1-2    Week3-4    Week5-6    Week 7-8    Week 9-10 I   Total
1    Paul Wagner           Manager                     $6,538     $6,538     $6,538      $6,538      $6,538     $32,690
2    Annette Trunkett      Accounting                  $1,600     $1,600     $1,600      $1,600      $1,600       $8,000
3    Ali Webb              Shipping                    $1,560     $1,560     $1,560      $1,560                   $6,240
4    Jeff Goodfellow       Maint / Equipment           $4,692     $4,692     $4,692      $4,692      $4,692     $23,460
5    Mitch Semler          Inventory                   $1,095     $1,095     $1,095      $1,095                   $4,380
6    Dennis Timm           Die Shop                    $2,865     $2,865                                          $5,730
7    Reed Thayer           Web                         $2,019     $2,019                                          $4,038
8    Edgar Chacon          IT                          $3,231     $3,231     $3,231                               $9,693
9    Jesse Baldassare      Woodshop                    $1,712                                                     $1,712
10   Randy Jones           Toolroom                    $2,258     $2,258     $2,258      $2,258      $2,258     $11,290
11   Jeremy Sharp          Finishing                   $1,094                                                     $1,094
12   KJ Fleet              Customer Service            $1,200     $1,200                                          $2,400
13   Debbie Davis          Customer Service            $1,400     $1,400                                          $2,800
14   Donna Robinson        Enameling                   $1,391                                                     $1,391
15   Gary Bennett          Knife                       $1,080                                                     $1,080
16   Matt Lee              Human Resources             $1,560                                                     $1,560
     Reserve for Unknown   All                        $10,000    $10,000    $10,000     $10,000     $10,000      $50,000
     Retention Bonus       All                        $10,000    $10,000    $10,000     $10,000     $10,000      $50,000
                                 Total Pa:yroll       $55,295    $48,458    $40,974     $37,743     $35,088     $217,558
